Quinn, Chief Judge
(dissenting in part):
The accused’s testimony demonstrates he had begun stealing Government property long before his child was born. The child was born in October 1967. The accused’s trial testimony is to the effect that difficulties with his commanding officer “just turned [him] the other way . . . so . . . [he] took the truck, a three quarter, on the 15th with another GI.” This truck is the subject of the first specification, which alleges that the larceny occurred on August 15, 1967, two months before the child was born. There is not a hint anywhere in the record, therefore, that the accused acted out of fear, or because of threats to the well-being of his girl friend or his unborn child, with respect to this specification. The same is true of the larceny of the quarter-ton truck on December 21, 1967, alleged in specification 2. As to that, the accused testified as follows:
“. . . Then on the quarter ton jeep, this ‘pu chai’ that worked at the company area, he came up to me. A lot of times he would go down to the house of my girl and be waiting there when I’d get there at night. I never liked it. A lot of times these GIs would do the same, which I told them to stay away from the bungalow, which is a house, that I don’t want them messing around my house or nothing.”
According to the accused’s testimony, the first threat was made no earlier than “after Coates got shot”; then “they told me if I never took nothing out of camp they would kill . . . [my girl friend] and kill me, too.” Only then “didn’t [he] have no choice.” Other parts of the testimony clearly indicate that Coates was not killed until after the December larceny. Manifestly, therefore, nothing in the accused’s testimony, or the record before us, impugns in the slightest degree the validity of the plea of guilty to specifications 1 and 2 of Charge I.
I would affirm the decision of the board of review as to Charge I, specifications 1 and 2, as well as the other offenses affirmed by the majority.